OPINION
PER CURIAM:
Appellant’s convictions on bill of indictment numbers 2257, 2259, 2260, 2261, 2262, and 2263 are affirmed. As to bill of indictment number 2258, there being no evidence of concealment of the weapon, appellant’s conviction for carrying a firearm without a license is reversed. See § 6106 of the Crimes Code, Act of December 6, 1972, No. 334, P.L. 1482; 18 Pa.C.S. § 6106. Case is remanded for resentencing on bill numbers 2257, 2259, 2260, 2261, 2262, and 2263. See Commonwealth v. Lockhart, 223 Pa.Superior Ct. 60, 296 A.2d 883 (1972).
SPAETH, J., dissents.